Order unanimously reversed, motion denied and matter remitted to Supreme Court, Erie County, for further proceedings on the indictment. Memorandum: The evidence before the Grand Jury was legally sufficient to establish that defendants committed the crime of arson in the third degree. The evidence shows that the fire was of an incendiary nature and defendants had “exclusive opportunity to fire the premises” (People v Weiss, 263 App Div 722). While circumstantial, this was sufficient to support the *1073indictment. (Appeal from order of Supreme Court, Erie County, Francis, J. — dismiss indictment.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and Moule, JJ.